
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1698
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms.
			 Watson, Mr. Holt,
			 Mr. Carnahan, and
			 Ms. Baldwin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the myriad contributions of
		  female ambassadors and members of the Foreign Service to help build a more
		  free, prosperous, and secure world.
	
	
		Whereas women have risen to the highest levels of
			 leadership in the Department of State since they were allowed into the United
			 States diplomatic corps in 1922;
		Whereas gender diversity among international leaders
			 contributes to a more comprehensive and versatile approach to conflict
			 resolution;
		Whereas the responsibilities of peacemaking and
			 peacekeeping cannot be left to one gender, institution, or political
			 party;
		Whereas women in these positions frequently choose to
			 bring attention to important issues including poverty, discrimination,
			 education, and health; and
		Whereas women diplomats furthermore have a unique
			 opportunity to highlight the potential for women to be the agents of the
			 socioeconomic change that is necessary for lasting peace: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the myriad contributions of female ambassadors and members of the
			 Foreign Service to help build a more free, prosperous, and secure world.
		
